 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 66 of 330

<=, WORLD SAVINGS
eZ
September 13, 2007 Loan Number: 0010585743

REINSTATEMENT QUOTE

Tina Alexander
12318 Mossycup Dr
Houston, TX 77024 4907

Customer: Tina S Alexander
Property: 12318 Mossycup, Houston TK 77024

Dear Sir or Madam:

Please find the breakdown of the total amount due to reinstate the
above loan from foreclosure status as indicated below. Should you
have any questions, please contact us at 1-800~282-3458. A
representative is available to assist you Monday through Friday,
8:00 a.m. to 5:00 p.m., Central Time.

Breakdown of Total Due to Reinstate:

43 payment(s): . 93,388.02
Advance(s): Escrow 00
Accrued Late Charge: ' 3,710.16
Miscellaneous Fee(s):

CORPORATE ADVANCE 1,321.00 ,
ADDITIONAL CHARGES 6,227.97
Foreclosure 748.00 ”
Less: Credit (Suspense) <, - 00>
Total required to reinstate loan in full 105,395.15
Property Preservation/Inspection Fees 45.00 “
NSF Fees . -00
TOTAL REQUIRED TO REINSTATE LOAN AND RELATED 105,440.15 “”

WORLD SAVINGS CHARGES (Good through 09-25-07)”

Only certified funds will be accepted to reinstate this loan. All
personal and/or business checks, partial funds, and cash will be
returned. Payments may be made at any World Savings branch or mailed
to the address on page two of this letter.

Please note that we do not recognize mailing postmark dates.
Therefore, the amount quoted above must be received in a World
Savings branch or at our San Antonio office no later than 5:00 p.m.,
Central Time, on 09-25-07. After this date, additional

amounts may become due.

. P.O. Box 659558
1-11740 San Antonio, Texas 78265-9558
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 67 of 330

Z@ WORLD SAVINGS

Tina S Alexander
0010585743
September 13, 2007
Page 2

To remit your balance due by mail or wire, please send to:

Mail Wire
World Savings World Savings
Attn: Cashiering Dept., TX1361 ABA/RT : 322186961
4101 Wiseman Blvd. Account No.: 11052019
San Antonio, Texas 78251 Reference Loan Number

As a reminder, you are required by your Note and Security Instrument
to continue to meet and pay other obligations including, payment and
maintenance of insurance, property taxes, HOA/PUD fees, and other
assessments. If you are unable to make future payments on the

loan, pay property taxes, provide proof of hazard insurance, maintain
the collateral, or pay other obligations as required by the Note and
Security Instrument, the beneficiary or mortgagee may insist that
you do so in order to reinstate your account in good standing. In
addition, the beneficiary or mortgagee may require, as a condition of
reinstatement, that you provide reliable written evidence that all
senior liens, property taxes, and insurance premiums are paid current.

Payment in accordance with this reinstatement quote may not be
sufficient to cure all defaults of the Note and Security Instrument.
You should review any previously issued Notices of Intent to Foreclose
or Notices of Default to determine if any non-monetary defaults remain
outstanding. Unless all defaults are cured, foreclosure sale
proceedings will continue.

This reinstatement quote may or may not include advances for insurance,
property taxes and other assessments. If World Savings advanced
delinquent property taxes, hazard/flood insurance, or other assessments
on your behalf, you may be required to make payment into an escrow
account with World Savings. You will be notified in writing upon the
reinstatement of your loan as to specific requirements, if any..

Thank you for your attention to this matter.
Foreclosure Department
XF613 048 AVR

NOTICE REQUIRED BY FEDERAL LAW:
*Please be advised that World Savings may be attempting to collect
a debt. If you are currently in bankruptcy or your debt has been
discharged in bankruptcy, World Savings is only exercising its
rights against the property and is not attempting to hold you
personally liable on the Note. P.O. Box 659558
L-11740 San Antonio, Texas 78265-9558
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 68 of 330

Tina S. Alexander
12318 Mossycup Dr.
Houston, TX 77024

September 19, 2007

World Savings

4101 Wiseman Boulevard

San Antonio, TX 78251-4201

Attn: Mike Lara, Foreclosure Department

Re: Reinstated Quote for Loan Number: 0010585743
Mr. Mike Lara,

Please have this letter confirm our conversation today regarding
the Reinstatement Quote you faxed to me yesterday, which I received
in the mail today. I called to reconfirm that there are no other
amounts that I owe World Savings. If I pay this reinstatement quote
amount of $105,440.15, my loan will be current and in good standing.
It is my intention to pay this amount and bring my loan current.

Sincergly,
ISM

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 69 of 330
Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 70 of 330

12318 Mossycup Dr. Houston, TX 77024
Tina S. Alexander

bi Hike Lara From: Tina S. Alexander
ree ALD -<SAG-1/4-7 rages: 2

— Date: 9/28/2007
Re: /Uire Loon H0Ipsgs7ys ce

C] Urgent O For Review j[] Please Comment ([] Please Rept oO

Alhohed (S Me GI rE eonlirmatran fo-
* et 000 = Yo remnstare my joan af

molun# 00l0FESTYA.
Rese Seong at fe, “s7- 2637 well

YOu hae any quest Ens OF (SSUES.

Sincerely,
Tina S. Alexander

(UZyiet -77 30
3° LUI 9 - 2834 Cell

1/3 - Dam 077 >~ fax

 

(we

 

 
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page

71 of 330

 

 

 

  

 

 

 

 

 

 

 

 

  
   
 
 
 
   

 

 

 

 

 

_FROM FAX NO. :618942464 Sep. 28 7 11:22AM PI
WACHOVIA (For Use by CMG Finki Personnel Only (Net for Financial Canter uel 0"
Wire Transfer of Funds
Requ Preparers Signature Authorized Signature
379493 Account Status NSF Gniy
Sufficient (Audio Chacked)
Calback AIC Not Suiticient (NSF} NSE Source af Finda
Required —— | SUFFICIENT
{Yes or No} “Cred Approver Name (Please Print)
Customer Accepting Cail BacidPhane Number Grad Approver Signature
Verifier’s Signaiure Date Tine of Cali
Wire Transfer of Funds Current Dats Control Number
WACHOVIA BANK, N.A. 09/28/07 400206
Domestic or Inemational Non-Rapatitive or Repetitive Line Number Art Verity Cal Varify |.D. Type (Fed. Book, Other)
DOMESTIC NON-REPETITIVE N FED
Caller Fmenciel Canter or Depertmart Request Type (Fax, Phone, Walk in}
0802925 WALK-IN
Description 2 (Gl) Execution Date Domestic Transfer Amount
09/28/07 $ 106,000.00
Tyne Curency Vaitue Date Foreign Amount Exchange Reta
Contract Number / Provided By
U.S. Dogar Amount Foreign Curruncy Tramesfer Amount
$
Name Check One [CJ internal (_J Customer Initiated Org Account Number
MELODY GODAR-MCDAID 75 1010093671723
‘SB —s_ Andras
3 112 KAISER DRIVE DOWNINGTOWN PA
5 19335 .
1D 229043177 ID Sour: PA ID Type DL. Expiration Date 090317
Name FUT Number .
= WORLD SAVINGS BANK FSB 322186961
Address
2 4101 WISEMAN BLVD.
SS CHyStatelZipiCountey
2 SCOTTSDALE AZ 78251
o Adtvica NONE
(No Phone Advice Required, Credit and Phone Advica, Notity and Pay, Pey Upon Proper 1D.)
Name Og Account Number
rey WORLD SAVINGS - 44052019
5 Address :
.
a City/Stata/ZipiCountry
~~
& E LOAN #0010585743
3
g2 |
CHARGE Customer Contract j
Fee Method All of the above information is complete and forrect and provided to Wachovia Bank, N.A. or to Wachovia
(WalvelCharge) Bank of Delaware, N.A. (each, the “Bank” for ement a wire of funds from account.
The Banks 8 acceptance and execution of ny wire irensection is subject to the Terms and
Conditions contained in this Wire Transfer of Uncls Raquest. ature below evidences that | have
received a complete copy of this Request, and that | have receive the! Deposit Agreement.
x Lea Hac : ; Xx il 23 [97 |

 

Signature

 

 

raApv 4 _CIMANCIAD CENTER COPY 2 - CUSTOMER
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 72 of 330

Exhibit “9”
 

 

EFT pasecasney Cages Document 6-5 Filed on 06/08/15 in TXSD Page 73 of 330

Any Questions? Call
Customer Service Dept.

‘EFT
4191 Wiseman Boulevard
San Antonio, TX 78251-4201

October 12, 2007

T1 Pl
Tina S Alexander

12318 Mossycup Dr
Houston TX 77024-4907

RE: 0010585743

Contirmation Number :° 53126946963 --—

Dear Tina S Alexander,

(800) 642-0257

Thank you for using World Savings's EFT electronic drafting service. As
per your verbal authorization on October 12, 2007, this one-time request
will be processed in the amount of §2,561.12, and will be applied to the
loan as ef October 12, 2007. This amount will be reflected on your bank

statement following this payment.

Should you have any questions about the EFT payment or this confirmation
please contact us at the number below. A Customer Service Representative
will be available to assist you Monday through Friday from 8:00 a.m. to

8:00 p.m. and Saturday 8:00 a.m. to 5:00 p.m.

(CST).

Please be advised that your request will initiate a debit to your bank
account. This will be reflected on your bank statement following the

payment to your loan.

Sincerely,

- Customer Service Dept.
. World Savings

EFT

(800) 642-0257
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 74 of 330

Exhibit “10”
 

 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 75 of 330

Tey eey Sil

Fels naa Lt MANCHEST ICU OMES 21h Eee

 

Pro Address: 22318 nossycup
perty HOUSTON 1M 77024-4907

Loan Number:
Payment Due Date: 10/01/07

10585743

Statement Date: 1801/07
AL pavment OPTIONS

 

 

Select your option on the Payment Coupon below. Please see
CHOOSING YOUR PAYMENT OPTIONS on reverse side for explanations,

CURRENT PAYMENT EXPLANATION

aor SEA

Questions about your loan?

For quick answers, call .........-.ceceeeees 1-800-642-0257 .
§ a.m. - 8 p.m. Mon. ~ Fri., 8 a.m. ~ 5 p.m. Sat., Central Time ae
(Please have your loan and Social Security numbers ready.)

005515 YNNNNN MODLLSTA
HeseDbeccDicccebebadeadsbocHlsbuclbassdessbess MD ecdeserlll

TINA S ALEXANDER
12318 MOSSYCUP DR

HOUSTON TX 77024-4907

To check the status of your World loan anytime, day or night,

Visit US At... eee eee ene wees! www. woridsavings.com
For new purchase, refinance, or home equity loan assistance,
simply call... oe. ccc ec ee ec eee eeee eres 1-800-914-8166

2B vean-t0-pare INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment Options - pm =
Interest Due 1,701.88 Year-to-Date | Yearto-Datefscow | 2-
Deferred Interest}. - . . . Payments Disbursements é
Principal Paid 5. Principal
Escrow/Other oe. vo Fares
Total Past Due - .
Total Payment 2, .
7561-12 \ interest Additional Assessments
foe ree ee a 860.38
j Past Due Amount | Late Charges! i Total Past Due | . Total Outstanding | Curent Interest Rate Late Charges/ Homeowner's
} Fees Due Deferred Interest + insurance
i . S,286.33 §
nee oe _ 7.750
“t5ee explanation of deferred interest an reverse side under CHOOSING YOUR PAYMENT OPTIONS. Le ed i
4 TRANSACTION ACTIVITY
Date Total interest Paid interest Escrow Optional tate Charges/ Unapplied

Description Principal

KS IMPORTANT MESSAGES _

- www-woridsavings.com
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 76 of 330
WORLD SAVINGS

Q

October 03, 2007 Loan Number: 0010585743

Tina S Alexander
12318 Mossycup Dr
Houston, TX 77024 4907

Property: 12318 Mossycup
Houston TX 77024-4907

Dear Tina S Alexander

World Savings is pleased to inform you that we have received and
processed the funds to reinstate the above referenced loan.

The loan is now due for the October 01, 2007 payment in the amount
of $ 2,561.12. Regular billing statements will be generated

with the October 01, 2007 payment. Payment(s) may be mailed to the
following address:

World Savings
P. O. Box 60129
Los Angeles, CA 90060-0129

Thank you for your attention to this matter. You are a valued
customer and we look forward to a long term relationship with

you. Should you have any questions or need additional information,
please contact our Customer Service Center at 1-800-642-0257. A
representative is available to assist you Monday through Friday,
8:00 a.m. to 8:00 p.m., and Saturday 8:00 a.m. to 5:00 p.m.,
Central Time. For your convenience, you may also obtain home loan
information 6r contact us at www.worldsavings.com. —

Foreclosure Department

FC622 034 PMI

NOTICE REQUIRED BY FEDERAL LAW:

*Please be advised that World Savings may be attempting to collect
a debt. If you are currently in bankruptcy or your debt has been
discharged in bankruptcy, World Savings is only exercising its
rights against the property and is not attempting to hold you
personally liable on the Note.

 

P.O. Box 659558

t-11740 . San Antonio, Texas 78265-9558

 
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 77 of 330

Exhibit “11”
 

 

~“, WORLD SAVINGS

eit SETA LTS Gaeta] Eee WWW.WO aT ALAM aed

 

ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT

ANALYSIS DATE: ——_—

10/04/2007

TINA 8 ALEXANDER 74 —_——.

12318 MOSSYCUP OR LOAN NUMBER:
HOUSTON TX 77024-4907

0020505745 eine

PROPERTY ADDRESS:
12318 MOSSYCUP
HOUSTON TX 77024
YOUR HOME LOAN PAYMENT MAY BE CHANGING - THIS STATEMENT-WH:L HELP YOU UNDERSTAND ‘WHY
This annual disclosure statement Is required by Federal law and provides a detall summary of activity related to your escrow account. At

your request we malntain an escrow account that is used to pay items such as your property taxes, Insurance premiums, and/or mortgage
Insurance. if you have questions about this statement, please refer to the enclosed guide.

1 YOUR HOME LOAN PAYMENT

 

This section provides a breakdown of both your current and new payments, including the minimum paymant, total escrow payment, and
repayment of any shortage that may exist (or credit for an overage of lass than $50). Please refer to Section 3 for an explanation of how
‘our new escrow payment amount was calculated, if your loan Is an adjustable rate mortgage, an additional payment may occur on
anniversary of your joan. Refer to your billing statement for additional payment options.

 

NEW MONTHLY CURRENT MONTHLY

HOME LOAN PAYMENT HOME LOAN PAYMENT
Minimum Payment 62,120.59 $2,120.59
Escrow Payment ne.08 nee
Shortage Payment or Overage Credit 66,648,26 0440.55
Credit Lite and/or Disability Payment 6.00 ¢.00
Other . 6.00 #.00
TOTAL MONTHLY PAYMENT 68,768.85 02,561.12
NEW PAYMENT EFFECTIVE DATE 12/01/07

 

 

 

2 ESCROW SHORTAGE

 

Your @ecrow account has a shortage, You have three options for repaying the shortage:

e You may use the escrow shortage remittance form attached below to make a full shortage payment of $79,779.10. This option will
reduce your total home loan payment by $6,648.26 and will provide the lowest monthly payments.

e You may use the remittance form attached below to pay a portion of the shortage. This option will reduce your escrow shortage by the
amount you pay. Any remaining shortage will be spread over 12 monthly payments,

® You may choose not to pay any portion of the shortage amount at this time, in which case no action Is required. The shortage amount
has been spread over 12 payments and included in your new monthly home loan payment. Please dieregard the remittance form
attached below,

3 ANTICIPATED ESCROW ACCOUNT DISBURSEMENT AND NEW ESCROW PAYMENT AMOUNTS FOR THE NEXT 12 MONTHS

This section shows the property tax amounts and/or Insurance premiums we anticipate we will collect for and pay on your behalf during the ©
next 12 months. The dollar amount shown may reflect the last amount actually pald for each item or we may project the next amount due, as
allowed by Federal law (See Section & for an explanation of escrow account projection). Insurance and tax payments are disbursed before
thelr due date to allow for maliing and processing time at the tax office or insurance company.

ESCROW ITEM YEARLY NEW MONTHLY ESCROW
DISBUASEMENT AMOUNT PAYMENT AMOUNT
Mortgage insurance 90.06 . 60,00
Taxes $0.08 60.90
insurance $0.00 00.08
TOTAL PAYMENTS FROM ESCROW 90.00 00,00

Your naw monthly escrow payment amount Is calculated by dividing the yearly disbursement amount over 12 payments.

*** Continued on the reverse side ***

    
   
  

Detach here and return with payment. Thank you. Escrow Sy eerie Remittance Form

      
 

( pe series aA ee)

LPR Ee ae ie eo oe

 

 

Name: TINA S ALEXANDER . Make your check payable to World Eecrow Shortage Payment Options:

Savings and write your loan number

on the meme line of your check. CI Full shortage payment of $79,779.10
Reduces escrow payment by $6,648.26
and provides the iowest monthly

 

Loan Number oe10585743

 

payment,
(1 Other shortage payment: $
Wortd Savings Reduces escrow shortage by the
P.O. Box 659406 amount you pay. Any remaini

San Antonio, TX 78265-9406 cayinenten ve spread over 1

gO CNA Hine,
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 79 of 330
4 IMPORTANT INFORMATION

Should you have any questions or nead additional information, please contact our Customer Service Center at 1-800-642-0267, extension
93676. ‘ representative Is available to assist you Monday through Friday, 8:00 a.m. to 8:00 p.m., and Saturday, 8:00 a.m. to 5:00 p.m.,
Central Time.

This statement is for informational purposes only, Please be advieed that World Savinge may be attempting to collect a debt. If you are
currently In bankruptey or your debt has been discharged in bankruptcy, World Savings Is exercising Its right against the property and is not
attempting to hold you personally llable on the Note,

5 YOUR ESCROW ACCOUNT PROJECTION FOR THE NEXT 12 MONTHS

‘This section lists a 12-month running escrow balance to determine the appropriate target balance and to determine If a shortage or overage
exists. All anticloated payments into escrow and disbursements from escrow are Includad along with the projected escrow account balance,
derived by carrying forward your current actual escrow balance. Please refer to Section 3 for an explanation of how your new escrow
payment amount wae calculated.

 

| PAYMENTS INTO E@CROW | | DISBURSEMENTS FROM ESCROW | ESCROW ACCOUNT BALANCE

   

World Savings does not collect or require a cushion In your escrow account. We require that your escrow balance be $.00 at the end
of December 2007. We project your escrow account balance will be $79,779.10- at that time. This means you have a shortage of
$79,779.10-. We have divided the shortage over 12 monthly payments. Please keep this statement for comparison with the actual
activity in your account at the end of the next escrow accounting computation year.

6 YOUR ESCROW ACCOUNT HISTORY FOR THE PAST 12 MONTHS

The following is a statement of actual activity In your escrow account from 06/07 through 11/07, The information below provides a
summary of what we projected would occur compared to what actually occurred in your escrow account.

 

a “PAYMENTS INTO Eecnow "7" 1-f """"™ DSBURBEMENTS FROM ERGROW” | | “ECROW ACCOUNT BALANCE i ”
90.00 982862.81-

*. An asterisk (*) shows a difference between what actually occurred and what was anticipated. A difference can be due to an increase or
decrease In the amount of an escrow bill or due to the disbursement of funds on a date other than originally anticipated.

E- The letter "E* beside an amount Indicates the payment or disbursement has not yet ocourred but le estimated to occur as shown.
°F THIS period, ant Madittotal $0.00 Was déposlted {itd your escrow AEcount tor Incareat on wecrow: _

 
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 80 of 330

Exhibit “12” —
; : Z WORLD SAVINGS

Holy may we help you?*

LOAN STATEMENT

 

Property Address: 12318 MossycuP
HOUSTON TX 77024-4907

Loan Number: 10585743
Payment Due Date: 11/01/07

Statement Date: 10/06/07

41 PAYMENT options

Select your option on the Payment Coupon below. Please see
CHOOSING YOUR PAYMENT OPTIONS on reverse side for explanations,

) Minimum Payment 11,350.21

 

2 CURRENT PAYMENT EXPLANATION

5,005
Questions about your loan?
For quick answers, call .............0000008 1-800-642-0257 .
8 a.m. - 8 p.m, Mon. - Fri., 8 a.m. ~ 5 p.m. Sat., Central Time fi
(Please have your loan and Social Security numbers ready.)

005815 YNNNNN MSDLL

TINA S ALEXANDER
12318 MOSSYCUP DR

HOUSTON TX 77024-4907

To check the status of your World loan anytime, day or night,

Visit US at cece eee eee eee eee www.worldsavings.com
For new purchase, refinance, or home equity loan assistance,
simply call Wee TTT 7 4-800-914-8166

3 YEAR-TO-DATE INFORMATION

 

Payment Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

z
Interest Due Year-to-Date Year-to-Date Escrow 8
Deferred Interest? 1,698.91 Payments Disbursements 3
Principal Paid 421.68 Principal Taxes
Escrow/Other 440 .53
Total Past Due 8,789.09 16,030.79
Total Payment 11,350.22 Interest Additional Assessments
75,608.40 860.38
Past Due Amount | Late Charges/ | Total Past Due | Tota! Outstanding | Current Interest Rate jate Charges/ fomeowner's
Fees Due Deferred Interest ¢ nsurance
3,816.19 5,286 .33 5
2,561.12 6,227 .97 8,789 .69 7.750 Other 3
1 See explanation of deferred interest on reverse side under CHOOSING YOUR PAYMENT OPTIONS. j
4 TRANSACTION ACTIVITY
Date Description Total Principal Interest Paid Interest Escrow Optional Late Charges/ Unapplied
Insurance Other Fees Funds

Rate

A loan History Statesent will follow under seperate cover.

 

ptt tes : Fee eee ee te oe

5 IMPORTANT MESSAGES www.worldsavings.com

Your loan is 01 payment(s) past due. Your oldest payment was due 10/01/07.

1B8BBEIT you are having difficulties making your mortgage payments, wa encourage you to contact Horld
Savings at 1-800-282-3451. Some of our paywent plans may pleasantly surprise you. If your payment has
already been sade, please disregard this message.
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 82 of 330

Exhibit “13”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 83 of 330

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

October 16, 2007

World Savings
4101 Wiseman Boulevard
san Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

On September 28, 2007, I made a payment of $106,000.00 to
completely reinstate my loan with World Savings prior to the property
being foreclosed. I had several conversations with Mr. Mike Lara
prior to making the payment, to ensure that this $106,000.00 was the
total required to completely resolve all issues with my loan. He
assured me that the reinstatement quote dated September 13, 2007, for
$105,440.15 was the total amount due to resolve all issues and
reinstate my loan in full.

On October 8, 2007, I received a letter from World Savings dated
October 3, 2007, informing me that they received and processed the
funds to reinstate my loan. Also, the October 1, 2007 monthly
payment was due for $2,561.12, of which, I was provided with a
statement reflecting that amount.

On October 12, 2007, I called World Savings and made the October
2007 payment in the amount of $2,561.12 as the statement reflected
was due, and received a confirmation letter from World Savings for
that payment. I was told that my payment would return to the loan
agreement amount of $2,120.59, next month, because the escrow year to
date disbursements of $5,286.33 and 860.38 reflected on my statements
would be paid in full from the $105,440.15 reinstatement payment made
on September 28, 2007.

On October 15, 2007, I received an Annual Escrow Account
Disclosure Statement from World Savings, stating that my monthly loan
payment would go from $2,561.12 per month to $8,768.85 per month
beginning December 1, 2007. The escrow payment previously paid of
3440.53, which was supposedly cleared with the reinstatement payment,
increased to $6,648.26 per month. This statement reflects that I have
an escrow shortage of $79,779.10. I immediately called World Savings
and was told that this escrow disclosure statement is incorrect. This
balance had never been reflected on any previous statements and World
Savings was in the process of transitioning to Wachovia and some
funds were most likely applied incorrectly.

Then on October 16, 2007, I received a loan statement dated
October 6, 2007 from World Savings for the November 1, 2007 payment,
reflecting a payment due for $11,350.21. This statement reflected an
$8,789.09 past due amount, which included the October 1 payment plus
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 84 of 330

$6,227.97 in fees due. I immediately called World Savings again to
inquire about this statement because I had paid the Oct.1 payment and
received confirmation from World Savings. In addition, I wanted to
know what the $6,227.97 in fees were because that amount was included
in the loan reinstatement detail and I was told that it was clearing
the escrow disbursements of $6,147.71 recorded on my monthly loan
statements, which would then reset my loan agreement to the original
payment of $2,120.59. I was told to ignore the statement, because
World Savings was still applying all the funds from the
reinstatement, and that I would be receiving an accounting of the
applied funds from the reinstatement, which would clear up all of
these issues.

Please provide me with a complete and accurate accounting of my
loan number 0010585743 and an explanation of all discrepancies
outlined above. ‘

Sincerely,

tras Marte

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD_ Page 85 of 330

Exhibit “14”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 86 of 330

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

October 20, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Over the past couple of weeks, I have received multiple
conflicting account statements and payment demands on my reinstated
loan. Each time I immediately called the phone number on each
statement to inquire about the inconsistencies and was told to ignore
the statements that my reinstated payment of $106,000 paid on
September 28, 2007, was still being processed or applied. Despite the
assurances from your office, I am still a bit concerned, since I have
not seen any statement or document to date reflecting the terms of my
reinstated loan with a payment of $2,120.59 and no escrow.

On October 16, 2007, I sent a letter regarding the conflicting
documents sent to me over the past 22 days after paying $106,000 to
reinstate my loan, and the detailed responses of each representative
to my questions. Also, I requested a complete and accurate accounting
of my loan.

Even though your office has repeatedly told me that my loan
payment due on November 1, 2007 will be my reinstated loan payment of
$2,120.59. I would like to see documentation to reflect the terms of
my reinstated loan agreement, because the multiple conflicting
accounting and demands for payment are in violation of that loan
agreement.

Sincerely,

Ana SAhipanr

Tina S. Alexander
Loan Number: 0010585743

\
 

 

Property Address: 12316 nossycur

HOUSTON TX 77824-4907
Loan Number: 10585743
Payment Due Date: 11/01/07
Statement Date: 10/18/07

{| PAYMENT oPTions

Select your option on the Payment Coupon below. Please see
CHOOSING YOUR PAYMENT OPTIONS on reverse side for explanations.

8,769.09
11,248.67

 

) Mindeum Payment
') 15-Year Paywent Plan

OU

Questions about your loan?
For quick answers, call
8 a.m. - 8 p.m. Mon. -— Fri., 8 a.m. - 5 p.m. Sat., Central Time
(Please have your loan and Social Security numbers ready.)

ys

003536 YNNYYN MSDLLSTA

TINA S ALEXANDER
12518 NOSSYCUP DR

HOUST TX 77024-4907

To check the status of your World loan anytime, day or night,

visit US ato... ce eee cece ee eee www.worldsavings.com
For new purchase, refinance, or home equity loan assistance,
~—~"simply'call ..... adabeeeceeeune TITS,» TBO 9 14-8166

_SS VEAR-TO-DATE INFORMATION

 

2 CURRENT PAYMENT EXPLANATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment Options Option 1 Option 2 3
Interest Due 1,698.91 1,698.91 re | itbaemene | 3
" Deferred Interest? aymen rseme é
Principal Paid 421.68 2,881. 26 Principal Taxes
Escrow/Other 440.53 440.53
jou Past Due 6,227.97 6 5227.97 16,449.76
Total Pay 8,789.09 11,248.67 Interest Additional Assessments
77,310.02 860.38
Past Due Amount | Late Charges/ | Total Past Due | Total Outstanding | Current Interest Rate Late Charges/ Homeowners
Fees Due Deferred Interest f "surance =
3,816.19 5,286.33 §
6,227.97 6,227.97 7.750 Other 3
} See explanation of deferred interest on reverse side under CHOOSING YOUR PAYMENT OPTIONS. 3
4 TRANSACTION ACTIVITY
Date Description Total Principal Interest Paid —_—Interest Escrow Optional Late Charges/ Unapplied
: Rate Insurance Other Fees Funds
10/67 BEGINNING BALANCE 1 263,476.15. ~ -80,660.16 — — ,
10/12 10/01 PHONE PHT 2,561.12 ~418.97 1,701.62 7.750 +440 . 53
10/16 ENDING BALANCE #263 ,057 .18 -60°,219 .63
5 IMPORTANT MESSAGES www.worldsavings.com

Have your financial needs changed? Want to refinance? Nesd cash? Contact World first! Because you're our
highly valued customer, wo may offer you faster, cheaper, and easier options than other lenders can. Call us

at 1-800-914-8166.
Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 88 of 330

Exhibit “16”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 89 of 330

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

October 29, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

On October 18, 2007, I received from World Savings a Loan
History Statement, which reflected the payment of $106,000.00 from
the Loan Reinstatement. The loan history statement is not very clear
and has numerous “misc application pay” amounts being deducted.

Also, at the beginning of the statement are 2 line items dated 3/30
and titled “Reversal”. One is for -55,568.26 and the other is for -
15,861.51. This statement is showing a -80,660.16 at the bottom of
the Escrow column. This makes absolutely no sense at all. I am
wondering if this -55,568.26 and -15,861.51 = -71,429.77 has anything
to do with the Annual Escrow Account Disclosure Statement I received
on Oct. 15, 2007, increasing my payment in December 2007, for which
World Savings told me was an error and would be corrected.

I have called World Savings several times and no one can explain
these items and the general consensus is that it is an error from the
Wachovia transition and will be corrected. Please provide me with
some documentation as to what these amounts are.

Today, Oct. 29, 2007, I received a loan statement from World
Savings dated Oct. 18, 2007 providing 2 payment options for the
November 1, 2007 payment. Option 1 says to pay $8,789.09 or Option 2
says to pay $11,248.67 a 15 year plan. In the Transaction Activity
section of the statement reflects an escrow balance of -80,219.63,
for the first time ever. What is going on here? I have called World
Savings every week this month with questions about documentation that
I am being sent and am repeatedly told it is in error. Now an escrow
amount of $-80,219.63 is magically showing up on my statements, when
is the corrections going to happen. I am a single Mom with Lupus and
stress aggravates my medical condition. I need this resolved ASAP,
because less than a month ago, I paid World Savings $106,000.00 to
reinstate my loan to current. The $106,000.00 is actually more than
World Savings said I had to pay. Less than a week after I reinstated
the loan and paid $106,000, there are all these errors in
documentation and no one seems to be able to provide one accurate,
truthful answer. I still am not sure what to pay in November for the
monthly payment. You have told me one amount, however, paperwork
sent by World Savings with unexplained numbers says something
entirely different.
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 90 of 330

I would greatly appreciate these questions being answered
immediately and the documentation corrected to reflect the reinstated
terms of my loan agreement. ,

Sincerely,

te Al yok —$

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 91 of 330

Exhibit “17”
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 92 of 330

(E& WORLD SAVINGS
A
November 20, 2007 . Loan Number: 0010585743

Tina S Alexander
12318 Mossycup Dr
Houston, TX 77024 4907

Customer (s): Tina S Alexander
Property Address: 12318 Mossycup
Houston TX 77024

Dear Tina S Alexander

Thank you for allowing World Savings to meet your home loan needs.
We appreciate your recent remittance of funds to reinstate your
loan. In applying these funds, there was an overpayment of
foreclosing fees and cost as a result of an estimated quote. Please
find enclosed a check in the amount of $61.00 representing the
amount of overpayment.

You are a valued customer and we look forward to continuing our
business relationship. Should you have any questions or need
additional information, please contact or Customer Service

Center at 1-800-642-0257. A representative is available to assist
you Monday through Friday, 8:00a.m. to 8:00 p.m., and Saturday
8:00 a.m. to 5:00 p.m., Central Time. For your convenience,

you may also obtain home loan information or contact us at
www.worldsavings.com.

 

Foreclosure Department Ses Prt cee ee oe “ eee

FC725 009 RLC

NOTICE REQUIRED BY FEDERAL LAW:

*Please be advised that World Savings may be attempting to collect
a debt. If you are currently in bankruptcy or your debt has been
discharged in bankruptcy, World Savings is only exercising its
rights against the property and is not attempting to hold you
personally liable on the note.

P.O. Box 659558
L-11740 San: Antonio, Texas 78265-9558
Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 93 of 330

25121-962 WORLD SAVINGS , 11/20/07
MACHINE DISBURSEMENT CHECK VOUCHER PAGE 643

PAYEE NAME TINA S ALEXANDER CHECK-NUMBER : 119442
& ADDRESS 12318 MOSSYCUP DR
HOUSTON TX 77024-4907

PAYEE CODE: 0020585743 BATCH: DB, PAGE 1OF 1
LOAN-NO SHORT-NAME DESCRIPTION TRAN DATE AMOUNT
INIT NAME CODE . DUE

PROPERTY ADDRESS ------- we eeen enn wenn anne nen ence ee we eeececeeeere

0010585743 TS ALEXANDE FCL 601 61.00

CHECK TOTAL 1 ITEMS . 61,00

Ta?

 
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 94 of 330

Exhibit “18”
 

erty Vid aimee oO

 

44s

. Questions about your loan?
$ 12328 MossycuP
Property Address ASTON " T™ 77024-4907 For quick answers, call ........00sc0eeee60e4-800-642-0257

8 a.m. -8 p.m. Mon. - Fri, 8 a.m. ~5 p.m, Sat, Central Time st

 

 

 

     
    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Number: 10585743 (Please have your loan and Social Security numbers ready.)
Payment Due Date: 12/01/07
Statement Date: 1 - 004415 YYYNNN MSDLLSTA
*norer WMassMEssal¥Dosasutafatastalastfetoelfarsfossfossflbastanealll
TINA S ALEXANDER
1 PAYMENT OPTIONS 12518 MOSSYCUP DR
HOUSTON TX 77024-4907
Select your option on the Payment Coupon below. Please see
CHOOSING YOUR PAYMENT OPTIONS on reverse side for explanations.
Minimum Payment . 14,182.97 To check the status of your World loan anytime, day or night,
ViSItUS AT. sss sceseeeveere see WWW Worldsavings.com
For new purchasg, refinance, or home equity loan assistance,
a ee vee Aply-Call orcs eccccseceer ower e reese: G00914-8166.
2 CURRENT PAYMENT EXPLANATION 3 YEAR-TO-DATE INFORMATION
Payment Options" Spe i
poeta Temieaae | Yegupounsecow | f
al Pa Principal” Taxes
Total Past Due 16,449.76
Total Rayment: interest Additional Assessments
77,310.02 660.368
Past Due Amount | Late Charges/ | Total Past Due | Total Outstanding | Current interest Rate Late Charges! Homeowner's
Fees Due Deferred Interestt ees Insurance
20,044.26 5,286.33 §
2,561.22 | 2,883.00 5,414.12 7.750 Other
tSee explanation of deferred interest on reverse side under CHOOSING YOUR PAYMENT OPTIONS, : i
AQ transaction activity
Date Description Total Principal Interest Pald = Interest Escrow Optional Late Charges/  Unapplied

Rate Insurance Other Fees Funds

S139 DETUNING BALANCE
08 FEE PAYHENT
ENDING BALAN

 

Your loan is 01 payment(s) pest due, Your oldest paynent was due 12/01/07.

ARRHKRHETF you are having difficulties making your mortgage payments, we encourage you to contact World
Savings at 1-800-262-3451. Some of aur paynent plans may pleasantly surprise you. If your paymant has
elrenady been nade, please disregerd this nessage.

World Savings is now part of Wachovin and your statement will soon have a brand new look featuring the
Wachovia newe end color scheme. Beginning December 31, 2007, please make out your monthly sortguge check to
Wachovia Mortgege. Rest assured, only the newe of our company has changed. Your loan nuaber end all
custoner service contact information/phone nushbers/addresses rasein the same. Thank you.

 

 

00000105857430008 7£685001418297001428 100000000000000000000000000000044159

van Number; 10585743 Hake check payable to World Savings. Payment Dus Date: HNMNHaAH

ame: TINA S ALEXANDER - Minisun Peyrant $14,182.97 Payment Amount:

Additional Amount to go to
Principal/Deterred Interest:

WORLD SAVINGS Total Amount Enclosed: ern
PO Box 105693 To avoid a Late Charge of 106.03
Atlanta GA 30348-5693 please ensure payment Is received by 12/217707
Lab tstbaccecDbecasTbacDaclelacdDastebesestMatsbaal Far change of address or phone number,

chack the box and enter new intorination J
on reverce side. a

HSLOO 22 25000000 tOS8S57haw Sad
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 96 of 330

Exhibit “19”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 97 of 330

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

November 27, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Today, November 27, 2007, I received a loan statement dated
11/20/07 for the December 1,:_2007 payment for $14,182.97. Over-the-
top would be an understatement for the amount of frustration that I
am feeling regarding World Savings/Wachovia’s handling of my loan
reinstatement, along with the blatant disregard for accurate
accounting and documentation. This is my third letter since my loan
was reinstated and brought current the first of October 2007, viaa
$106,000 payment. I have requested numerous times both in writing and
over the phone for a complete and accurate accounting of my loan. I
have repeatedly been told that it is being looked into, but nothing
occurs. You have refused to accept my November 2007 payment for the
amount of $2,120.59 and now have refused to accept my December 2007
payment of $2,120.59. As a result of your refusal to accept my
payments, you are in breach of our loan agreement and must
immediately rectify your accounting issues.

On November 20, 2007, I received a refund check of $61.00 from
World Savings/Wachovia for the overpayment of my loan reinstatement
amount. I paid $106,000 rather than $105,440.15, because I figured
there would be a few more days’ interest charged and I wanted to make
sure that everything was paid and current. My letter dated Oct. 29,
2007, pointed out that I overpaid and you subsequently sent me this
refund for $61.00, so obviously you have been receiving my letters
and have responded to the overpayment, but not to the accounting, the
payment demand errors, and the magically appearing escrow numbers. It
is unreasonable to expect anyone to pay amounts demanded without
accurate accounting or explanations as to the discrepancies.

Also, if these unreasonable amounts were actually correct and owed,
then why would you send me a refund?

I have repeatedly attempted to make the Nov. 2007 loan payment
for $2,120.59 according to my original loan contract, and World
Savings/Wachovia would not accept the payment. Instead, I was told
that I had to pay $8,789.09. World Savings/Wachovia was repeatedly
told about their inconsistent statement since my loan was brought
current. Again, I was told about the World Savings/Wachovia
transition, and they would have to look into it. The only amount they
would accept was $8,789.09. I knew my Nov. 2007 loan payment should
 

 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 98 of 330

be $2,120.59, as my original loan contract provided, because the
October loan payment was $2,561.12, which included the final $440.53
escrow amount from the reinstatement. I also reminded World
_Savings/Wachovia that I was waiting on answers regarding the
appearance of an escrow balance. I informed them that it was
imperative this be resolved because their documentation error was
increasing my payments beginning December 1, 2007 by $6,648.26 to a
total payment of $8,768.85, which would be a problem for me to pay.

I would greatly appreciate these questions being answered
immediately, the documentation corrected to reflect the reinstated
terms of my loan agreement, and the acceptance of the contractually
specified loan payment for November in the amount of $2,120.59.

Sincerely,

AS

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 99 of 330

Exhibit “20”
Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 100 of 330 “a
WORLD SAVINGS

\W

Le,
a
November 21, 2007 Loan Number: 0010585743

000646 MSDLAITA

Tina S Alexander

12318 Mossycup Dr
Houston, TX 77024 4907

Dear Tina S Alexander :

World Savings has not received the payment due on November 01, 2007.

If this payment has already been made, then please disregard this
notice.

Please make the payment immediately, including any late charges due
for a total of § 5,414.12. You have the following payment options:

* Call 1-800~642-0257 to make your payment by phone

* Pay online at www.worldsavings.com

* Call 1-800-282-3451 to discuss payment arrangements (M-F 8:00 a.n.
to 10:00 p.m., and Saturday, 8:00 a.m. to 5:00 p.m., Central Time).

* You may pay at any World Savings branch, or mail payments to:

World Savings

Attn: Cashiering Dept., TX 1361
P.O Box 659568

San Antonio, TX 78265-9568

Please be advised we may report information about your account to
credit bureaus. If this is an ELOC, we may suspend advance
privileges if payment is not received.

Loan Counseling Department

C0650 063 CPI

*NOTICE REQUIRED BY FEDERAL LAW: Please_be advised that World Savings
may be attempting to collect a debt. If you are currently in
bankruptcy or your debt has been discharged in bankruptcy, World
Savings is only exercising its rights against the property and is
not attempting to hold you personally liable on the Note.

i P.O. Box 659558
L-11740R 1 San Antonio, Texas 78265-9558

 

 
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 101 of 330

Exhibit “21”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 102 of 330

a

7

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

November 28, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Today, November 28, 2007, I received a letter from World Savings
dated 11/21/07 saying you did not receive my November 01, 2007 loan
payment. I just sent a letter to World Savings yesterday detailing
the events of World Savings refusal to take my November payment, as
per my original loan agreement, and requested a complete accounting
of my loan, along with the documentation errors corrected immediately
to reflect the reinstated terms of my original loan agreement, and
the acceptance of the contractually specified loan payment for
November in the amount of $2,120.59.
Today, World Savings letter says that I need to pay $5,414.12
for my November 2007 loan payment. This yet again, brings to light
the blatant discrepancies in the World Savings/Wachovia accounting
requesting a third different amount to be paid for November 2007.
® On 10/16/07, I received a loan statement dated 10/06/07 reflecting
the Nov. 07 payment being $8,789.09

® On 10/29/07, I received a loan statement dated 10/18/07 reflecting
the Nov. 07 payment to be either $8,789.09 or 11,248.67

e Now on 11/28/07, I receive a letter dated 11/21/07 saying that my
Nov. 07 payment was not received and I should pay $5,414.12. How
can that even. be possible? On the Dec. 1, 2007 loan statement
shows a past due payment being $2,561.12 and late charges and fees
being $2,853.00 for a total of $5,414.12, which I had to figure
out because the previous 2 loan statements for Nov. 07 sent by you
did not have either of these amounts on them. Also, how can late
charges and fees be greater than the payment amount? Anytime in
the previous 9 years, late charges have always been $106.03, but
now you magically increase them to $2,853.00, like you magically
made an $80,219.63 escrow appear.

It is apparent that World Savings/Wachovia is having accounting
issues reinstating my loan after accepting $106,000 dollars. I am
once again requesting a complete and accurate accounting of my loan.
I have attempted to make my Nov. 07 payment in the correct amount of
$2,120.59 and you have refused to accept my payment. You are in
breach of our loan agreement and must immediately rectify your
accounting issues. If you need my assistance, I will help you with
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 103 of 330

your accounting in regard to my loan agreement. This must be fixed
immediately.

I would greatly appreciate these questions being answered
immediately, the documentation corrected to reflect the reinstated
terms of my loan agreement, and the acceptance of the contractually
specified loan payment for November in the amount of $2,120.59.”

Sincerely,

i Megane

Tina S. Alexander
Loan Number: 0010585743
 

 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 104 of 330

Exhibit "22"
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 105 of 330

<2, WORLD SAVINGS
GZ

December 04, 2007... Loan Number: 0010585743

xxx CERTIFIED MAIL 2668
NOTICE OF INTENT TO FORECLOSE

Tina S Alexander
12318 Mossycup Dr
Houston, TX 77024 4907

Property Address: 12318 Mossycup
Houston TX 77024

Dear Tina S Alexander :

Qur records indicate we have not received your last 2 mortgage
payments. Your loan is in default and due for the November 01, 2007
payment, and all subsequent payments and late charges. The total
amount due is $ 14,182.97 which includes $ 106.03 in late charges.
You may also be charged for any additional fees we may incur,
including but not limited to: property tax and insurance payments,
attorney fees, property inspections and other assessnents.

Payment must be received in the form of a cashier's check, money
order, or certified check within 30 days of the date of this notice.
Any funds received that are less than the total amount due will

be considered a partial payment and will be applied towards the
arrearages due on your delinquent loan. Application of a partial
payment is not an acceptance in full satisfaction of the delinquent
amount due. Please mail payment(s) toe the following address:

World Savings

Cashieri Dept... TX1361

P.O. Box 659568

San Antonio, Texas 78265-9568

Failure to cure this default on or before January 03, 2008,

will result in the acceleration of the sums secured by the Security
Instrument, making the entire loan immediately due and payable.

The lender will seek foreclosure which will result in the forced
sale of the property. You are further advised of your right to
reinstate after the acceleration and the right to bring a court
action to assert the non-existence of a default or any other defense
you may have to the acceleration and forced sale.

C0731 022 CPI

P.O, Box 659538
San Antonio, Texas 78265
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 106 of 330

(<p
GZ WORLD SAVINGS

a

Tina S Alexander

Loan Number 0010585743

NOTICE OF INTENT TG FORECLOSE
Page 2

You may have contacted World Savings and made a promise to pay

by a certain date in order to bring your loan to a current status.
If the promise to pay is fulfilled, please disregard this
notification. Failure to make the full promised payment, in good
funds, on or before 5:00 p.m. Central Time, on the promised date,
or any other violation of any other terms of your Note and
Security Instrument, will keep this notice in full force and
effect. You may be eligible for Home Ownership Counseling through
the Housing and Community Development Act of 1987. Please call
the Community Development Agency at 1-800-569-4287.

Section 6050J of the 1984 Tax Reform Act requires lenders to
report foreclosures and abandonments to the Internal Revenue
rvice.

Should you have any questions, please contact us at 1-800-282-3451.
A representative is available to assist you Monday through Friday,
8:00 a.m. to 10:00 p.m., and Saturday, 8:00 a.m. to 5:00 p.m.,
Central Time.

Loan Counseling Department
Enclosure(s)
C0731 022 CPI

%
¥P lease ES iReD 3 World Savings may be attempting to collect

a debt. If you are currently in bankruptcy or your debt has been
discharged in bankruptcy, World Savings is only exercising its
rights against the property and is not attempting to hold you
personally liable on the Note.

P.O. Box 659538
. San Antonio, Texas 78265
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 107 of 330

Exhibit “23”
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 108 of 330

Tina S. Alexander

12318 Mossycup Dr.
Houston, TX 77024

December 11, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Today, December 11, 2007, I received via certified mail from
World Savings/Wachovia dated 12/4/07, “Notice of Intent to
Foreclose”. There are not words to describe my level of frustration
and I will do my best to remain courteous; however, it will be
difficult. I just finished a call with another customer service
person at World Savings/Wachovia trying to get answers, and it is a
waste of time calling. I am always told the same thing. We will look
into it and pay the most current statement. I am sick and tired of
hearing that because you, World Savings/Wachovia, never do anything
and I have to assume incompetence runs wildly through your
organization.

This most current letter from World Savings/Wachovia or Notice
of Intent to Foreclose says my loan is in default and due for the
Nov. 1, 2007 payment and all subsequent payments and late charges.
This notice says the total amount due is $14,182.97 which includes
$106.03 in late charges. However, on 11/28/07, I received a letter
from you dated 11/21/07 saying I owe $5,414.12 of which $2,853.00 is
late charges. I have tried to make the CORRECT November reinstated
loan payment of $2,120.59, which World Savings/Wachovia refused to
accept. On November 28, 2007, I sent you a letter requesting
accounting and my loan issues to be resolved. Rather than respond to
my numerous letters, except for sending me a refund on Nov. 20, 2007
for a $61.00 over payment, World Savings proceeds with a “Notice of
Intent to Foreclose” reflecting an amount that is blatantly incorrect
2 weeks later.

I am beginning to think that World Savings/Wachovia took my
$106,000 on 9-28-07, with the intent to create a paperwork nightmare
and take my property, even though my loan was reinstated and current
the first of October 2007. I would like to give World
Savings/Wachovia the benefit of doubt, however, their behavior
including NOT providing an accurate accounting of my loan, the
multiple incorrect statements demanding different amounts of money,
the $80,219.63 escrow account balance, which magically appeared for
the first time on the multiple Nov. 1, 2007 payment statements, and
the refusal to accept my accurate, reinstated loan payment of
$2,120.59 for November 2007, gives me more than enough reason to
 

 

- Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 109 of 330

forego any benefit of doubt. It is evident that World
Savings/Wachovia either had a horrible transition and they do not
have their act together or they are participating in unreasonable and
unjust behavior. |

Regardless, World Savings/Wachovia’s refusal to accept my
correct reinstated loan payment of $2,120.59 for November 2007 and
December 2007 is in breach of the loan agreement, which I have
notified them of such in the multiple letters I have written them the
past 6 weeks. Given World Savings/Wachovia’s breach of the loan
agreement, I question World Savings/Wachovia’s right to foreclose on
my property.

Please provide an accurate accounting of my loan reinstatement
and fix the errors in your system so these matters can be resolved.

Sincerely,

MSA

Tina S. Alexander
Loan Number: 0010585743
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 110 of 330

Exhibit “24”
Case

MW

:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 111 of 330
WORLD SAVINGS os -

December 17, 2007 Loan Number: 0020585743

000168 M@DLAMTA

Tina S Alexander
12318 Mossycup Dr
Houston, TX 77026 4907

Re; Borrower: Tina S Alexander
Property Address: 12318 Mossycup, Housten TX 77024

Dear Tina S Alexander :

Thank you for allowing World Savings to meet your home loan needs.

We are very concerned about the past due payment(s) on your mortgage,
The total payment(s) due to World Savings as of today is

¢ 14,269.00. If you are unable to make payment(s) due to financial
problems, please let us know immediately. Our Loan Counselors would
welcome the opportunity to assist you.

If you ere experiencing a hardship that has affected your ability
to make paysent, such as unemployment, raduced income, divorce,
disability or illness, we want to work with you during this
difficult period.

Rather than risk foreclosure on the property, vou should find out
if you qualify for ore of these programs:

* PAYMENT PLAN: We may be able toe delay any foreclosure or other
legal action if you can commit to repay the delinquent emount
over an extended period.

» MODIFICATION PLAN: You may qualify for a modification to ease
your repayment of the delinquency.

* MORTGAGE ASSUMPTION: Allows a qualified buyer to assume your
obligation on the loan.

* JOAN CONVERSION: You may be able to convert from your current
loan product to another product that better suits your financial
needs.

FORECLOSURE HAS VERY SERIOUS CREDIT IMPLICATIONS. Walking away
from the property way: seem like a better choice than making your
delinquent payment(s), but it can carry many long term consequences.
Foreclosures are reported to all major credit reporting agencies in
the United States. Once foreclosure is reported, it becomes a part
of your permanent credit file and will remain with negative offects
for up to ten years. We want to help you avoid this action.

 

Please contact us immodiately at 1-800-282-3451 to discuss your

situation. We are available to assist you Monday through Friday,’

6:00 a.m. to 10:00 p.m., and Saturday, 8:00 a.m. to 5:00 p.m.,

Cantral Time. We want-to help and look forward-to hearing from you -
very soon. You may also obtain home loan information, locate the

nearest Worid Savings branch, or contact us at

Huw worldsavings. com.

Loan Counseling Department

CO753 O31 CPI

#NOTICE REQUIRED BY FEDERAL LAW: Please be advised that World Savings
may be attempting to collect a debt. If you are currently in
bankruptcy or your debt has been discharged in bankruptcy, World
Savings is only exercising its rights against the property and is
not attempting to hold you personally liable on the Note.

UNS 614R (1 102} P.O, Box 659558
San Antonto, Texas 78265-9558

 
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 112 of 330

Exhibit “25”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 113 of 330

Tina S. Alexander
12318 Mossycup Dr.
Houston, TX 77024

December 21, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Today, December 21, 2007, I received a letter from you, World
Savings/Wachovia dated 12/17/07, providing options to pay the again
different, incorrect amount of $14,289.00 to prevent foreclosure.

One more time I will ask for a complete accounting of my loan because
I do not owe $14,289.00. I have repeatedly tried to make the correct
reinstated loan payment of $2,120.59 for Nov. and the same for Dec. 2007,
but you, World Savings/Wachovia will not accept the contractually required
payment. Your refusal to accept my contractually required payment has broken
or breached the loan agreement. World Savings/Wachovia has not responded to
my numerous letters requesting a reliable accounting and/or cohesive
explanation of the multiple different payment demands and the magically
appearing escrow balance that are not reflected in our original loan
agreement that was reinstated.

Please provide an accurate accounting or your incorrect accounting so
any discrepancies that occurred when my loan was reinstated the first of
October 2007 and when World Savings was transitioning to Wachovia, can be
accurately resolved according to the reinstated loan agreement. I am only
asking for accurate accounting and resolution of these discrepancies and the
mysterious escrow charges that magically appeared on multiple Nov. 07 loan
statements. This magically appearing escrow account did not appear until
after you received and processed my $106,000 payment to reinstatement my
loan. It is my belief that the majority of your accounting discrepancies are
related to this magically appearing escrow. It is certainly causing my
payments to be grossly inflated in your records and not in accordance with
the reinstated loan agreement.

My intent is to resolve these issues with you, World Savings/Wachovia,
because I would certainly NOT have paid $106,000.00 2 months ago to
reinstate my loan, only to be in foreclosure again, due to incorrect
accounting or a messy Wachovia transition, along with World
Savings/Wachovia’s refusal to accept the correct loan payment according to
the reinstated loan agreement.

Please provide me with the documentation requested above so that some

resolution can occur amicably.

Sincerely,
. cf me aay. A 4 By
PEP ffi Goo
Sin, pM me

oe

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 114 of 330

Exhibit “26”
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 115 of 330

Tina S. Alexander
12318 Mossycup Dr.
Houston, TX 77024

December 27, 2007

World Savings
4101 Wiseman Boulevard
San Antonio, TX 78251-4201

Re: Reinstated Loan Number: 0010585743
To Whom It May Concern:

Today, December 27, 2007, I received the Jan. 1, 2008 loan statement
from you, World Savings/Wachovia dated 12/20/07, reflecting that I now need
to pay $23,057.85. It is apparent that World Savings/Wachovia both cannot
fix their accounting errors and provide documentation as such, or you are
negligent and satisfied with your own errors assisting in you stealing your
client’s property. :

As you know and I have reminded you often, that on September 28, 2007,
$106,000.00 was wired to you to reinstate my loan agreement in full. Your
employee, Mike Lara in the foreclosure department, faxed me a “REINSTATEMENT
QUOTE” on September 18, 2007, after requesting it multiple times. The
reinstatement quote stated, “Total required to reinstate loan in
full....105,395.15”. My detailed notes from conversations, faxes, and
letters with Mike Lara through the reinstatement payment being made to
reinstate my loan:

* On September 18, 2007, received fax of reinstatement quote from Mike
Lara. After a couple of phone calls discussing the reinstatement
quote with Mike Lara on the phone, I sent a confirmation letter by
mail and faxed a copy to Mike Lara on September 19, 2007,
reconfirming our conversations that there are no other amounts that
IL owed World Savings, and if $105,440.15 is paid, my loan will be
current, and in good standing. (Confirmation Letter Attached)

* On September 27, 2007, I called Mike Lara to reconfirm again,
because I was nervous and wanted to make absolutely sure that all
amounts owed to World Savings would be brought current when
105,440.15 was paid the next day. On the call, Mike Lara and I
reviewed an escrow breakdown that I had requested to re-verify that
all items are included in the reinstatement quote. We began with the
first item creating a balance: ,

o 04/18/06 escrowed charges of $5,286.33. This was included in the
reinstatement amount, because $440.53 was added to payments being
brought current by reinstatement. *Confirmed by World Savings
“Annual Escrow Disclosure Statements” from the actual escrow
history dated July 2002 through April 2007 revealing a shortage
of $5,286.33.

o 03/09/07 two escrow charges of 470.54 & 389.84 that totals
$860.38 and 03/13/07 an escrow charge of $5,286.33. These to
amounts total $6,146.71, which was reflected and accounted for as
 

 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 116 of 330

“additional charges” for $6,227.97 being brought current by
reinstatement. *Confirmed by 04/01/07 World Savings Loan
Statement under current year to date escrow disbursements of
$860.38 and $5,286.33.

o 3/30/07 two items with Description “Reversal” for $55,568.26 and
$15,861.51 were the final items. Mike Lara said both these
amounts with the description of Reversal was an error, because
they did not coincide with any previous documentation in World
Savings system, and these amounts were not ‘reflected on any
statements provided by World Savings. *Confirmed by the “Annual
Escrow Disclosure Statements” provided by World Savings through
04/2007 date, which is past the 03/30/07 date of the items, and
that these items were errors to be corrected. The only escrow
amounts reflected a shortage of $5,286.33 described above. Mike
Lara instructed me to ignore these amounts, and that they would
be corrected in the World Savings system.

* On September 28, 2007, a wire for $106,000.00 was sent to World
Savings to reinstate my loan. I called and talked to Mike Lara and
faxed wire transmittal to him. Mike Lara asked why I sent more than
the required reinstatement amount. I stated that I wanted to be sure
that everything was current, and figured an additional 3 days of
interest charges that should be due since the reinstatement quote
was calculated to be accurate until 5:00 pm on September 25, 2007,
so I rounded up to $106,000.00 to ensure everything was paid to a
current status.

Currently, I have resorted to guessing in an effort to make sense of
this nightmare of inconsistent statements containing unaccounted and
unexplained amounts, because I have not received any answers to my multiple
requests for an accurate accounting of my loan. Therefore, a possible
explanation to the reinstated overpayment refund check of $61.00 received on
November 20, 2007 from World Savings, could be the difference of the
$6,227.97 included in the reinstatement payment and the actual escrow
amounts of $6,146.71 being cleared, providing an overpayment of $81.26,
which is only $20.26 more than the $61.00 refund check.

I performed under the terms of the reinstated loan agreement making
the regular monthly payment of $2,120.59 and a final escrow payment of
$440,53 for a total payment of $2,561.12 for the month of October 2007. By
paying the one-time additional $440.53 escrow amount after my loan was
reinstated, demonstrated my performance and desire for a clean new start
with a 100 percent reinstated loan. I have repeatedly tried to make the
correct reinstated loan payments of $2,120.59 for November and the same for
December 2007, but you, World Savings/Wachovia, would not accept my
contractually required payments, as stated under the terms of my loan
agreement. Your continued refusal to accept my contractually required
payments has broken and breached my loan agreement, and I expect you, World
Savings/Wachovia to abide by the terms of the loan agreement and repair the
breach.

As of today, World Savings/Wachovia has not responded to my numerous
letters requesting a reliable accounting and a cohesive explanation for the
multiple and inconsistent payment demands, for unaccounted discrepancies,
and the magically appearing escrow balance correction.
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 117 of 330

World Saving/Wachovia did not repair their breach of the loan
agreement and has not responded to the numerous documentation requests.
Therefore, as a consequence of World Savings/Wachovia breaching the loan
‘agreement, and their apathetic response in correcting their breach, I will
no longer perform under the loan agreement until such time that World
Savings/Wachovia repairs their breach.

It has always been and continues to be my intent to resolve these
issues with World Savings/Wachovia.

Sincerely,

Tina S. Alexander
Loan Number: 0010585743
 

Case 4:15-cv-01596 Document 6-5 Filed on 06/08/15 in TXSD Page 118 of 330

Tina S. Alexander
12318 Mossycup Dr.
Houston, TX 77024

September 19, 2007

World Savings

4101 Wiseman Boulevard

San Antonio, TX 78251-4201

Attn: Mike Lara, Foreclosure Department

Re: Reinstated Quote for Loan Number: 0010585743
Mr. Mike Lara,

Please have this letter confirm our conversation today regarding
the Reinstatement Quote you faxed to me yesterday, which I received
in the mail today. I called to reconfirm that there are no other
amounts that I owe World Savings. If I pay this reinstatement quote
amount of $105,440.15, my loan will be current and in good standing.
It is my intention to pay this amount and bring my loan current.

¢

Tina S. Alexander
Loan Number: 0010585743
